Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer filed on 8/4/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S Patent No. 10,142,457 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
In view of amended claims and remarks filed by applicant on 8/4/2021, in addition to Applicant’s remarks (see pages 9-10) and further search.  Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:  
	Consider independent claims 21, 27, 34, the best prior art found of record during the examination of the present application.
	In view of the present application, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  
	Per claim 21, The cited prior art(s), taken individually or in combination, do not teach the cited claim limitations having the following limitations maintaining by said processor said at least one feature of said wireless communication device in an enabled state when only said first wireless signal is received during a period of time when both 
	Per claim 27, The cited prior art(s), taken individually or in combination, do not teach the cited claim limitations having the following limitations maintain said at least one wireless communication feature of said wireless communication device in an enabled state when only said first wireless signal is received during a period of time when both said first and second wireless signals are being transmitted, wherein said at least one wireless communication feature of said wireless communication device is disabled when both said first and second wireless signals are received during said period of time when both said first and second wireless signals are being transmitted, which is neither taught nor suggested by the prior art as a whole, either alone or in combination with the remaining claimed limitations.
	Per claim 34, The cited prior art(s), taken individually or in combination, do not teach the cited claim limitations having the following limitations maintaining by said processor said at least one feature of said wireless communication device in an enabled state when only said first wireless signal is received during a period of time when both said first and second wireless signals are being transmitted; wherein said at least one feature of said wireless communication device is disabled when both said first and second wireless signals are received during said period of time when both said first and second 
Claims 22-26, 28-33, 35-4 are allowable based on their dependency on claims 21, 27, 34 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264. The examiner can normally be reached Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/CHUONG A NGO/Primary Examiner, Art Unit 2645